DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. 	Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 11/10/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed April 17, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Drawings
	The drawings were received on 4/17/2020. These drawings are acceptable.

Claim Status
Claims 1-20 are pending
Claims 16-20 are withdrawn.
Claims 1-15 have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1- 3, 5- 8, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1), and in further view of Bakker et al. (US 20190088955 A1).

As to claim 1 and 3:
 Hashimoto discloses a composite (see… packaging material comprising a coating layer, a barrier layer and a sealant layer. [Abstract]) Comprising: 
a polymer matrix; (see… The resin component to be used in the sealant layer 3 …includes polyolefins…Specific examples of the polyolefin include high-density polyethylene. [0163], [0164])
an inorganic moisture absorber; (see…At least one layer that forms the coating layer 1 may contain a pigment and/or dye as necessary…The material of the pigment is not particularly limited,…Specific examples of the inorganic pigment include… zeolite, magnesium oxide, aluminum oxide,… [0111], [0112])
Hashimoto discloses a battery packaging material for a case with graphite (see… hermetically seal the battery element…Among these pigments …graphite… [0162] [0116])
In the same field of endeavor, Bakker also discloses a packaging material (battery includes casing… the casing may include an electrically-insulative material) for a case [Abstract] [0010].

and a tracking resistance polymer, (the electrically insulative material may include a polymeric material… Typically, the polymeric material may include… monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE. [0011],[0012], as applied to claim 3)
A further advantage of the embodiments of the present invention is that as the wall thickness of the casing (100) may be made relatively thinner by using extruded polymeric material [0063].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the PTFE of Bakker to allow for a thinner material.
		Regarding the limitation “wherein the tracking resistance polymer comprises: an average bond energy between an atom forming a main chain in the tracking resistance polymer and another atom covalently bonded to the atom that forms the main chain in the tracking resistance polymer of about 350 kilojoules per mole to about 500 kilojoules per mole, …”, it is noted the specification offers examples of compositions which exhibit these properties one of which is poly(tetrafluoroethylene) (PTFE). Bakker shows a Bakker.
		Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:
	•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

As to claim 2:
	Hashimoto discloses the polymer matrix is high density polyethylene (see… The resin component to be used in the sealant layer 3 is not particularly limited… examples thereof include polyolefins… Specific examples of the polyolefin include… high-density polyethylene, [0163], [0164]).

As to claim 5 and 6: 
Hashimoto discloses the inorganic moisture absorber is a zeolite, magnesium oxide, aluminum oxide,  (see…At least one layer that forms the coating layer 1 may contain a pigment and/or dye as necessary…The material of the pigment is not particularly limited,…Specific examples of the inorganic pigment include… zeolite, magnesium oxide, aluminum oxide,… [0111], [0112])

As to claim 7:
Hashimoto discloses a battery packaging material for a case with Aluminum Oxide (Al2O3) (see… hermetically seal the battery element…Among these pigments …Aluminum Oxide… [0162] [0116]. Al2O3 has a thermal conductivity of 43.05 W/m/K, retrieved from https://www.memsnet.org/material/aluminumoxideal2o3bulk/) 

As to claim 8:  
Hashimoto discloses the ceramic filler, “pigment,” is Aluminum Oxide (Al203) (see…At least one layer that forms the coating layer 1 may contain a pigment…The material of the pigment is not particularly limited, and the pigment may be either an inorganic pigment or an organic pigment. Specific examples of the inorganic pigment include zeolite, magnesium oxide, aluminum oxide, [0111, 0112])

As to claim 12:
Hashimoto discloses the inorganic moisture absorbent, “pigment,” in an amount of less than or equal to about 20 weight percent, based on a total weight of the composite (see… the content of the pigment and/or dye in terms of the total amount is 1 to 30 parts by mass based on 100 parts by mass of the thermosetting resin…[0118])
		If the ranges overlap, then a prima facie case of obviousness exists.  A secondary reference is not needed.  I usually quote the MPEP 2144.05:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 14:
		Hashimoto discloses a battery packaging material for a case as the article.

As to claim 15:
		Regarding the limitation “The article of claim 14, wherein the article has a water vapor transmission rate of less than about 0.007 grams per square meter per day as measured at a thickness of 1 millimeter at 38 *C and relative humidity of 100% according to ISO 15106 or ASTM F1249, a comparative tracking index of greater than or equal to 
		Modified Hashimoto of claim 1 discuss that the: 
polymer matrix,  polyolefin includes high-density polyethylene at 20-45 parts by weight.
Inorganic absorbent material, pigment …zeolite, magnesium oxide, aluminum oxide,…  at 1 to 30 parts by mass based on 100 parts by mass
tracking resistance polymer, PTFE at  25 wt %. 
		Which is the same as taught by the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Modified Hashimoto.
		Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:
	•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

6. 	Claim 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1) and Bakker et al.( US20190088955A1) as applied to claim 1 above, and further in view of Kim et al. (US20180212208A1).

As to claim 9:
	Hashimoto discloses a battery packaging material for a case but is silent on a graphite material being expanded graphite.
In the same field of endeavor, Kim also discloses a packaging material (polymer composition with a thermally conductive material) for a case (employed in a battery module) with graphite [Abstract] [0028].
graphite comprises expanded graphite.; (see…The thermally conductive particulate material may also have a high intrinsic thermal conductivity, such as about 50 W/m-K or more…Examples of such materials may include…(e.g., expanded graphite), silicon carbide (SiC), [0028].
Hashimoto to incorporate the expanded graphite of Kim to increase thermal conductivity.


As to claim 13:
	Hashimoto discloses a battery packaging material for a case but is silent on a graphite material being expanded graphite.
		In the same field of endeavor, Kim also discloses a packaging material (polymer composition with a thermally conductive material) for a case and further teaches (see…The thermally conductive particulate material… examples… graphite (e.g., expanded graphite… the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt. %, [0028, 0013]),
		If the ranges overlap, then a prima facie case of obviousness exists.  A secondary reference is not needed.  I usually quote the MPEP 2144.05:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


		
s 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1), in view of Bakker et al.( US20190088955A1), and in further view Abu-Isa et al. (US2005/0170238A1).

As to claim10:
	Hashimoto discloses a battery packaging material for a case but is silent on the amount of high-density polyethylene (HDPE) being less than or equal to 85 weight percent, based on total weight of the composite.
		In the same field of endeavor, Abu-Isa also discloses a material for a battery case made of an intumescent flame retardant polymeric composition [Abstract] and further teaches fire resistant additive for the composition of the battery case 10 of the present invention includes 20-45 parts by weight of HDPE. [0022] The fire resistant additive may be added in any desired amount, for example in an amount of 10-50 parts by weight and advantageously 20-45 parts by weight, to a moldable base polymer to achieve a desired balance between physical properties and flammability performance.[0022]
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the expanded graphite of Abu-Isa to achieve a balance between physical properties and flammability performance.


s 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160211490A1), in view of Bakker et al.( US2019008955A1), and in further view Kountz et al. (US2014/0065461A1).

As to claim11:
		Hashimoto discloses a battery packaging material for a case but is silent on amount of poly(tetrafluoroethylene) (PTFE) being less than or equal to about 35 weight percent, based on total weight of the composite.
		In the same field of endeavor, Kountz also discloses a material for a battery case and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt % based on the combined weight of the micropowder and the FPE. [0079] …fluorinated material positioned effective to abate combustion by said batter… the fluorinated material is either the material of construction of the battery case or is positioned within the battery case or both.[0010]
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the expanded graphite of Kountz to abate combustion of the battery.

6. 	Claims 1, 2, 4, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahagi et al. (US20170263899A1).



 Takahagi discloses a base material layer 1 as polybutylene terephthalate (PBT) …an adhesive layer 2 formed of a polyolefin…examples of the polyolefin include high-density polyethylene (HDPE)…metal layer 3 coated with coated with aluminum oxide…and a matting agent which may contain two or more agents of zeolite, aluminum oxide, and graphite…………….[Abstract] [0059] [0072] [0066] [0084].				
		Regarding the limitation “wherein the tracking resistance polymer comprises: an average bond energy between an atom forming a main chain in the tracking resistance polymer and another atom covalently bonded to the atom that forms the main chain in the tracking resistance polymer of about 350 kilojoules per mole to about 500 kilojoules per mole, … tracking resistance polymer has the carbonaceous residue yield of the tracking resistance polymer after pyrolysis of less than or equal to about 5 weight percent, based on the amount of the tracking resistance polymer before pyrolysis”, it is noted the specification offers examples of compositions which exhibit these properties one of which is polybutylene terephthalate (PBT). Takahagi shows a composition polybutylene terephthalate (PBT) which is the same as taught in the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Takahagi.
		Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:

	•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727